                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION



WENCONG LIN a/k/a LANCER LIN                       )
and PACIFIC TITLING, LLC,                          )
                                                   )
               Plaintiffs,                         )
                                                   )
       v.                                          )           No. 4:19-CV-2439 CAS
                                                   )
ST. LOUIS MOTORSPORTS, LLC,                        )
                                                   )
               Defendant.                          )

                                      ORDER OF REMAND

       This matter is before the Court on review of the file. On August 30, 2019, the Court issued

an Order Concerning Removal (the “Order”) that identified a specific defect in the notice of removal

and petition’s jurisdictional allegations and ordered defendant St. Louis Motorsports, LLC to “file

an Amended Notice of Removal alleging sufficient facts to establish plaintiff Pacific Titling, LLC’s

citizenship by alleging the state(s) of citizenship of each of its members, both at the time of filing

and the time of removal.” (Order, Doc. 12 at 4.) The Court further ordered that “if defendant does

not timely and fully comply with this Order, this matter will be remanded to the state court from

which it was removed, for lack of subject matter jurisdiction.” (Id.) As defendant has not filed an

amended notice of removal, the Court finds it lacks subject matter jurisdiction over this action and

must remand it.

Background

       Plaintiffs filed this action in the Circuit Court of St. Louis County, Missouri, on August 6,

2019, alleging state law claims for breach of contract, rescission and restitution, fraud, and specific
performance. On August 28, 2019, defendant removed the action to this Court pursuant to 28 U.S.C.

§§ 1332(a), 1441, and 1446.

Discussion

        “Courts have an independent obligation to determine whether subject-matter jurisdiction

exists[.]” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). “Federal courts are courts of limited

jurisdiction. The requirement that jurisdiction be established as a threshold matter springs from the

nature and limits of the judicial power of the United States and is inflexible and without exception.”

Kessler v. National Enters., Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (quotation marks and quoted

case omitted). Statutes conferring diversity jurisdiction are to be strictly construed. Sheehan v.

Gustafson, 967 F.2d 1214, 1215 (8th Cir. 1992).

        In removal cases, the district court reviews the petition pending at the time of removal to

determine the existence of jurisdiction. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283

(1938). The district court may also look to the notice of removal to determine its jurisdiction. 28

U.S.C. § 1446(c)(2)(A)(ii); Ratermann v. Cellco P’ship, 2009 WL 1139232, at *3 (E.D. Mo. Apr.

28, 2009). The removing defendant, as the party invoking jurisdiction, bears the burden of proving

that all prerequisites to jurisdiction are satisfied. Central Iowa Power Co-op. v. Midwest Indep.

Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009) “[A]ll doubts about federal

jurisdiction must be resolved in favor of remand[.]” Central Iowa Power Co-op., 516 F.3d at 912.

        Complete diversity of citizenship between plaintiffs and defendants is required by 28 U.S.C.

§ 1332. Buckley v. Control Data Corp., 923 F.2d 96, 97, n.6 (8th Cir. 1991). “Complete diversity

of citizenship exists where no defendant holds citizenship in the same state where any plaintiff holds

citizenship.” OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007). “When

jurisdiction is based on diversity of citizenship, the pleadings . . . must set forth with specificity the

                                                    2
citizenship of the parties.” Barclay Square Props. v. Midwest Fed. Sav. & Loan Ass’n of

Minneapolis, 893 F.2d 968, 969 (8th Cir. 1990) . To establish complete diversity of citizenship, a

complaint must include factual allegations as to each party’s state(s) of citizenship. Sanders v.

Clemco Industries, 823 F.2d 214, 216 (8th Cir. 1987); see 28 U.S.C. § 1332(a). In a removed action,

diversity must exist both when the state petition is filed and when the notice of removal is filed.

Ryan ex rel. Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001).

       For purposes of diversity jurisdiction, the citizenship of a limited liability company is the

citizenship of each of its members. E3 Biofuels, LLC v. Biothane, LLC, 781 F.3d 972, 975 (8th Cir.

2015) (quoted case omitted). Thus, for limited liability companies, the Court must examine the

citizenship of each member of the limited liability company to determine whether it has diversity

jurisdiction. See GMAC Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829

(8th Cir. 2004) (“GMAC”).

       In the Order, the Court set forth the foregoing principles and found that neither the petition

nor the notice of removal contained allegations of the relevant jurisdictional facts as to plaintiff

Pacific Titling, LLC’s citizenship: the state(s) of which each of its members were citizens at the time

the petition was filed and at the time of removal, as required by GMAC and Ryan. Defendant was

ordered to file an amended notice of removal alleging facts to show the existence of the requisite

diversity of citizenship of the parties. The Court stated, “Consistent with 28 U.S.C. § 1446(a),

which requires that the notice of removal contain a “short and plain statement” of the grounds for

removal and be signed pursuant to Rule 11, Federal Rules of Civil Procedure, this Order requires

only allegations of the requisite jurisdictional facts.” Defendant did not file an amended notice of

removal and the time to do so has passed.




                                                  3
Conclusion

       For the foregoing reasons, plaintiffs’ petition and defendant’s notice of removal do not

contain the requisite allegations of jurisdictional facts as to plaintiff Pacific Titling, LLC’s

citizenship sufficient to establish the existence of diversity jurisdiction. The Court therefore

concludes that defendant, having been given notice and an opportunity to amend its notice of

removal, has failed to meet its burden to plead with specificity facts showing that complete diversity

of citizenship exists among the parties. See Barclay Square Props., 893 F.2d at 969. As a result,

this case must be remanded to state court for lack of subject matter jurisdiction. See 28 U.S.C. §

1447(c).

       Accordingly,

       IT IS HEREBY ORDERED that this matter is REMANDED to the Circuit Court for St.

Louis County, Missouri, from which it was removed. See 28 U.S.C. § 1447(c)(3).




                                                      __________________________________
                                                      CHARLES A. SHAW
                                                      UNITED STATES DISTRICT JUDGE


Dated this 9th day of September, 2019.




                                                  4
